Citation Nr: 0841312	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-17 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The record reveals that the veteran was scheduled for a 
December 2007 travel board hearing before a Veterans Law 
Judge at the Nashville, Tennessee RO.  The veteran did not 
appear for his hearing.  Accordingly, the veteran's claim 
will be considered without the benefit of such hearing.  


FINDING OF FACT

The veteran does not have bilateral hearing loss disability 
for VA disability compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to noise on the flight deck of the U.S.S. 
Saratoga.

The veteran's DD-214 shows that his Military Occupational 
Specialty (MOS) was Aviation Structural Mechanic.  The 
veteran claims he experienced daily noise exposure from F-18 
jet aircraft launching from the aircraft carrier he served 
on.  Thus, there is an indication that the veteran had 
exposure to loud noises in service.  

Service treatment records do not contain any complaints, 
diagnoses or treatment for hearing loss.  The veteran's 
separation examination reveals the veteran's bilateral 
hearing to be within normal limits to 4000 Hz, with some 
hearing loss at 6000 Hz in the right ear. 

A January 2005 VA audiological examination was conducted in 
response to the veteran's claim.  The audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
35
LEFT
5
10
10
5
20

The veteran was noted to have speech recognition of 96 
percent and 100 percent in the right and left ear, 
respectively. 

The veteran did not have a bilateral auditory threshold of 40 
decibels or higher at any of the designated frequencies; he 
did not have at least three auditory thresholds of 26 
decibels or higher at the designated frequencies and he did 
not have speech recognition scores speech recognition scores 
using the Maryland CNC Test of less than 94 percent.  
Therefore, the veteran does not have bilateral hearing loss 
as defined by VA.  See 38 C.F.R. § 3.385.

While the veteran has stated his belief that his exposure to 
noise during military service caused his claimed bilateral 
hearing loss, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

In regards to the veteran's representative's contention that 
the last VA examination in January 2005 is too old to 
adequately evaluate the current severity of the veteran's 
disability and should be remanded for a new examination, the 
Board disagrees.  The Board acknowledges that where the 
record does not adequately reveal the current state of 
disability, the duty to assist requires a thorough and 
contemporaneous medical examination.  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (where appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that, in a claim for an increased rating, the 
Board erred in relying on a 23-month-old examination where 
the appellant submitted evidence to indicate there had been a 
material change in his disability since that examination).

Here, unlike the situation presented in Caffrey and Snuffer, 
the evidence does not indicate there has been a material 
change in the veteran's bilateral hearing loss since the 
January 2005 VA examination.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
report is thorough and the examination in this case is 
adequate upon which to base a decision.  Hence, a remand for 
further examination is not warranted.

The record contains no evidence indicating that the veteran 
has bilateral hearing loss as defined by VA.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In 
Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.  In the absence of a current disability, as 
defined by governing law, a claim for service connection must 
be denied.  The veteran has not provided any medical evidence 
showing current hearing loss for VA disability compensation 
purposes.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for bilateral hearing loss must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
bilateral hearing loss, by a letter in September 2004, before 
the adverse rating decision that is the subject of this 
appeal.  In an April 2006 letter, the veteran was given the 
specific notice required by Dingess, supra.  The Board 
concludes that VA has met its duty to notify the veteran 
concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claims.  
The record contains his service treatment records.  The 
veteran was given a VA examination, with medical opinion, in 
connection with the claim.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Neither the veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


